Citation Nr: 0903939	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. By a July 1959 rating decision, the RO denied a claim of 
service connection for hearing loss.

2. Evidence received since the July 1959 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.

3.  It is as likely as not that the veteran has bilateral 
hearing loss attributable to noise exposure during his active 
military service.

3.  It is as likely as not that the veteran has tinnitus 
attributable to noise exposure during his active military 
service.


CONCLUSIONS OF LAW

1.  A July 1959 rating decision, which denied the veteran's 
claim of service connection for hearing loss, is final.  
38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 
1959).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

4.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Materials Evidence

In June 1959, the veteran filed a claim of service connection 
for ear trouble.  That claim was denied in a July 1959 rating 
decision and the decision is now final because the veteran 
did not appeal.  See 38 U.S.C.A. § 4005(b) (1958); 38 C.F.R. 
§ 3.104 (1956, Supp. 1959).  In August 2006, the veteran 
petitioned to reopen the claim and filed additional evidence 
with the RO in St. Louis, Missouri.  Although the RO 
initially denied the petition to reopen, the RO later 
reopened the case and denied the claim on the merits by way 
of a July 2008 supplemental statement of the case.

In the July 1959 rating decision, the RO characterized the 
disability as "ear trouble."  Nevertheless, the RO clearly 
considered hearing loss as part of the claim.  Thus, the 
Board finds that the current claim is indeed subject to the 
finality of the previous decision because it constitutes a 
claim for a disability that is identical to the disability 
that was addressed in the 1959 decision.  Cf. Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (holding that claims for 
disabilities based upon distinctly diagnosed diseases or 
injuries, such as conductive hearing loss and sensorineural 
hearing loss, must be considered separate and distinct 
claims).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 1959 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the July 1959 decision 
includes the veteran's service treatment records (STRs) and 
his application for benefits.  In denying the claim in July 
1959, the RO found that the evidence of record did not 
provide for a diagnosis of then-current hearing loss.  The RO 
acknowledged an in-service complaint of hearing loss, but the 
RO found that the condition was acute in nature.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the 
current disability element of a service connection claim.

New evidence added to the record since the July 1959 decision 
includes:  medical records and examination reports from the 
St. Louis VA Medical Center (VAMC) dated from September 2002 
to June 2008; an August 2007 letter from the Hearing Health 
Care Center in Ellisville, Missouri; and statements by the 
veteran and his representative.

A review of the new evidence includes medical records 
indicating treatment for hearing loss through both VA and 
private treatment providers.  A June 2008 VA examination 
report included a diagnosis of sensorineural hearing loss for 
both ears.  Thus, the Board finds that the VA and private 
medical records relating to treatment for hearing loss 
constitute new and material evidence in connection with the 
veteran's claim of service connection for hearing loss.  It 
is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the current disability element of a 
service connection claim.  The absence of a current 
disability was the reason the claim was denied in the July 
1959 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for hearing loss 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Analysis

In February 2008, the veteran underwent a VA audiological 
examination in connection with the claim.  The report from 
the examination indicates that, although the veteran's 
auditory thresholds do not meet the VA criteria for a 
disability, the veteran's speech recognition scores were 86 
percent in the right ear and 90 percent in the left ear-
below the 94 percent necessary to reflect hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2008).  The examiner diagnosed 
the veteran with mild high-frequency sensorineural hearing 
loss in both ears.  In addition, the report indicated that 
the veteran had bilateral tinnitus.  Thus, the Board finds 
that the veteran does have current disabilities:  hearing 
loss and tinnitus.

The Board notes that there is no objective evidence that 
sensorineural hearing loss manifested itself to a compensable 
degree within one year of the veteran's separation from 
military service.  Despite the June 1959 claim, post-service 
treatment for sensorineural hearing loss was first documented 
in August 2006.  Thus, service connection is not warranted 
for hearing loss on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he has hearing loss and tinnitus as 
a result of acoustic trauma suffered while in service.  In an 
August 2006 statement, the veteran contends that, while an 
infantryman stationed in Korea, he was exposed to hazardous 
combat noise without proper ear protection.  The veteran's 
service records reflect that he had foreign service with an 
infantry regiment and that he received the Korean Service 
Medal and the Combat Infantryman Badge.  The veteran 
maintains that he has experienced hearing loss and tinnitus 
since his combat experience.  

The veteran's STRs indicate that the veteran was treated for 
difficulty hearing in May 1953.  At the time of the 
treatment, an audiogram indicated that the veteran suffered 
from mild bilateral hearing loss.  The veteran's July 1953 
separation examination indicates that the veteran had normal 
hearing by whispered and spoken word tests.  However, in the 
case of any veteran who engaged in combat with the enemy in 
active service, the Secretary of VA shall accept as 
sufficient proof service connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  Thus, the Board finds that the 
veteran was likely exposed to loud noise as a result of 
combat and that he was treated for and diagnosed with hearing 
loss during service.

In conjunction with the February 2008 examination (as amended 
in June 2008), the VA examiner provided a medical nexus 
opinion for hearing loss and tinnitus.  The examiner opines 
that the veteran's hearing loss and tinnitus are not at least 
as likely as not related to active military service.  The 
examiner reasoned that, because the veteran had normal 
hearing in 1953 and 1959, and has essentially normal hearing 
at ratable frequencies almost fifty years later, the 
veteran's hearing loss and tinnitus are more likely related 
to presbycusis.  

In support of this claim, the veteran submitted an August 
2007 letter by a clinical audiologist at the Hearing Health 
Care Center.  In the letter, the audiologist noted that she 
had reviewed the veteran's military records, and she provided 
a medical nexus opinion for the veteran's hearing loss and 
tinnitus.  The audiologist opines that the veteran's hearing 
loss and tinnitus are more likely than not related to active 
military service.  The audiologist reasoned that, the 
whispered and spoken word tests were not capable of 
confirming or denying the presence of hearing loss, the 
veteran's in-service audiogram results are consistent with 
the veteran's current hearing loss, and that the veteran 
denies any post-service noise exposure.

Given the reasoning in the two opinions, the Board finds the 
private audiologist's opinion to be more persuasive.  
Although it is unclear whether the audiologist examined the 
veteran, the audiologist's opinion takes into consideration 
the conflicting results of the veteran's in-service audiogram 
and the whispered and spoken word tests and discusses the 
relative merit of the tests as addressed by current medical 
literature.  The Board find's the VA examiner's opinion to be 
less persuasive because the examiner found that the veteran 
had normal hearing at all times while in service.  In fact, 
the veteran was treated for complaints of hearing loss and 
diagnosed with hearing loss in service.  Therefore, the 
opinion is less convincing.

At the least, the two opinions put the medical nexus evidence 
in equipoise.  In such cases, reasonable doubt is to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.159 (2008).  When resolving reasonable 
doubt in the veteran's favor, the Board finds that it is at 
least as likely as not that the veteran's bilateral hearing 
loss and tinnitus are attributable to his active military 
service.  Therefore, service connection is warranted for 
bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


